A writ of mandamus is the appropriate vehicle for challenging
                    a district court order denying a motion to disqualify a judge.     Towbin
                    Dodge, LLC v. Dist. Ct., 121 Nev. 251, 254-55, 112 P.3d 1063, 1066 (2005).
                    Having reviewed this petition and the supporting documents, we are not
                    persuaded that the district court's order warrants reversal. Accordingly,
                    petitioner has not demonstrated that our intervention by way of
                    extraordinary relief is warranted, NRAP 21(b)(1); Smith, 107 Nev. at 677,
                    818 P.2d at 851, and we
                               ORDER the petition DENIED. 1



                                                                          e-6,7t1.         '   J.
                                                               Hardesty



                                                               Parraguirre


                                                                  0124                     , J.
                                                               Cherry




                    cc:   Hon. Patrick Flanagan, District Judge
                          Carl M. Hebert
                          Lemons, Grundy & Eisenberg
                          Washoe District Court Clerk




                         'We express no opinion regarding the district court's discovery and
                    summary judgment orders. In light of this order, we deny petitioner's
                    March 28, 2013, motion for a temporary stay.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    49?0